                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

                                  UNITED STATES v. Najee Brantley
                                  DOB: 4113193 FBI No. 762984AD6



                                    PETITION FOR
                              WRIT OF HABEAS CORPUS

 Najee Brantley is now confined at Passaic County Correctional Facility

Said individual will be required at Newark, New Jersey, before the Honorable Susan D. Wigenton on
Tuesday, February 25, 2020, for an arraignment at 11:30 am. A Writ t of Habeas Corpus should be
issued for that purpose.

DATED: February 21, 2020                                         s/Sean Sherman
                                                                 SEAN SHERMAN
                                                                 ASSISTANT U.S. ATTORNEY

                                              ORDER
Let the Writ Issue.

DATED: February 21, 2020
                                                                 Honorable Susan D. Wigenton
                                                                 UNITED STATES DISTRICT JUDGE

                              WRIT OF HABEAS CORPUS

The United States of America to the Passaic County Correctional Facility

WE COMMAND YOU that you have the body of

                                            Najee Brantley
now confined at the Passaic County Correctional Facility, be brought before the Honorable Susan D. Wigenton,
Tuesday, February 25, 2020, for an arraignment, in the above-captioned matter.

                                           WITNESS       the Honorable Susan D. Wigenton
                                                         United States District Judge
                                                         Newark, New Jersey
DATED: February 21, 2020                   WILLIAM T. WALSH
                                           Clerk of the U.S. District Court
                                           for the District of New Jersey

                                           Per:         flLAc-D4Z
                                                  Deputy Clerk

                                                  -2-
